Citation Nr: 0732885	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-03 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a shell fragment wound to the 
left arm, currently evaluated 10 percent disabling.  

2.  Entitlement to service connection for multiple tumors, 
including claimed as secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).   

Procedural history

The veteran served on active duty from November 1967 until 
July 1970.  The veteran was awarded the Purple Heart for 
wounds received during service in Vietnam.  

In a December 1971 rating decision, service connection of 
shell fragment wound residuals to the left arm was granted.  
A 10 percent disability rating was assigned.  

In July 2002, the RO received the veteran's claim of 
entitlement to an increased disability rating for his 
service-connected shell fragment wound residuals of the left 
arm and a claim of entitlement to service connection for 
multiple tumors, including claimed as secondary to herbicide 
exposure.  The August 2003 rating decision denied the 
veteran's claims.  The veteran disagreed with the August 2003 
rating decision and initiated this appeal.  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in January 2005.

Originally, the veteran requested a personal hearing.  In 
August 2005, the veteran withdrew his hearing request.  

The issue of entitlement to service connection for multiple 
tumors is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.



Issues not on appeal

The veteran also perfected an appeal as to a claim of 
entitlement to service connection of diabetes mellitus.  In 
an October 2005 rating decision, entitlement to service 
connection of diabetes mellitus was granted and a 20 
disability rating was assigned.  Accordingly, the issue of 
entitlement to service connection of diabetes mellitus is now 
moot and therefore no longer before the Board.  

The veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].


FINDING OF FACT

The shell fragment wound residuals manifests as slight loss 
or range of motion due to mild incomplete paralysis of the 
ulnar nerve and as a nonadherent, superficial scar with an 
area of no more than 6 centimeters, reports of numbness, and, 
without evidence of joint involvement.  There has been no 
loss of deep muscle fascia, no intramuscular scarring and no 
history of treatment since the immediate period following the 
injury.  


CONCLUSION OF LAW

The criteria for an increased disability rating for the 
service-connected residuals of a shell fragment wound to the 
left arm have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§  4.31, 4.118, Diagnostic Code 7802 (2002 and 
2006); 4.124a, Diagnostic Code 8516 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an increased disability rating for 
service-connected residuals of a shell fragment wound to the 
left arm, currently evaluated as 10 percent disabling.  

The veteran is seeking entitlement to an increased disability 
rating for his service-connected residuals of a shell 
fragment wound to the left arm, which is currently evaluated 
as 10 percent disabling.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  Crucially, 
the RO informed the veteran of VA's duty to assist him in the 
development of his claim in a letter dated July 18, 2006.  In 
the July 2006 letter, the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain all evidence kept by the VA and 
any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  The VCAA 
letter specifically informed the veteran that for records he 
wished for VA to obtain on his behalf he must provide an 
adequate description of the records as well as authorization 
for records not held by the Federal government.   
Additionally, the July 2006 letter specifically informed the 
veteran of the criteria of a successful claim of entitlement 
to an increased disability rating.  

Finally, the Board notes that the July 2006 letter expressly 
notified the veteran 
"if there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  The letter further advised 
the veteran that he could submit additional information.  
This complies with the requirements of 38 C.F.R. § 3.159 (b) 
in that the RO informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service-
connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, elements (1), (2) and (3) [veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service] are not at issue.  With 
respect to elements (4) and (5), degree of disability and 
effective date, further notice is not required.  As discussed 
above, the veteran received appropriate notice regarding 
degree of disability in the July 2006 letter.  With respect 
to effective date, because the claim was denied by the RO and 
now is being denied by the Board, the matter of the 
assignment of an effective date is moot.  In any event, the 
veteran did receive specific notice regarding effective date 
in the July 2006 letter.       

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.   
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes the veteran's service medical records, VA treatment 
records and reports of VA examinations.

The veteran was referred for VA medical examinations in June 
2003, January 2006 and again in November 2006.  The January 
2006 VA medical examiner noted review of the veteran's 
medical records.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Assignment of diagnostic code

The veteran's shell fragment wound residuals are currently 
rated 10 percent disabling under Diagnostic Codes 7804-8516 
[scar-paralysis, ulnar nerve].  
See 38 C.F.R. § 4.27 (2006) [hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran experienced a through-and-through shell fragment 
injury in service.  Subsequent medical evidence indicates 
that the wound healed well.  Current symptomatology 
associated with the veteran's service-connected shell 
fragment wound residuals is limited to complaints of numbness 
and mild incomplete paralysis of the veteran's left ulnar 
nerve resulting in a small loss of range of motion in the 
extremity, as well as a small scar, superficial scar.  

There are presently no muscle-related symptoms.  On 
examination loss of fascia and intramuscular scarring were 
not found.  There was no report of spasm or other muscle-
based symptomatology.  The November 2006 examination and the 
January 2006 examinations found no loss of muscle tissue.  
The November 2006 VA examination showed some minimal loss of 
range of motion in the veteran's left extremity but this was 
attributed to nerve damage.  Weakness of the extremity was 
noted in the January 2006 VA medical examination, however, 
that symptom has also been attributed to the nerve damage 
rather than muscle damage.  

Thus, while shell fragment wounds are normally rated under a 
diagnostic code pertaining to muscle injury, see 38 C.F.R. 
§ 4.73, given that the current residuals do not include 
muscle damage, use of a muscle injury diagnostic code to rate 
the veteran's disability would not be most appropriate.  

Aside from neurological weakness resulting in loss of range 
of motion and numbness, the only other present residual of 
the injury to the left arm is a scar.  While it is clear that 
the veteran's disability includes the scar, the Board 
believes that a change should be made to the associated 
diagnostic code.  Specifically, Diagnostic Code 7804 is for 
application for superficial scars which exhibit pain on 
examination.  A finding of no pain with examination was made 
at the time of the June 2003 examination.  Accordingly, the 
Board finds that Diagnostic Code 7802 for superficial scars 
other than on the head, face or neck is for application.  

Diagnostic Codes 8516-7802 are deemed by the Board to be the 
most appropriate primarily because these codes pertain 
specifically to the diagnosed disabilities in the veteran's 
case, impairment of ulnar nerve function and evidence of 
scarring.  The Board has placed the neurological code first 
since left upper extremity weakness is the most significant 
residual of the service-connected shell fragment wound. 

Due to some limited loss of range of motion shown in the 
November 2006 VA examination, the Board considered rating the 
shell fragment wound residuals under Diagnostic Code 5215 
[wrist, limitation of motion of].  However, this would not 
avail the veteran as the limitation of wrist motion found on 
examination approximates normal: 

ulnar deviation - active motion, 0 to 40 degrees 
		      passive motion, 0 to 45 degrees
radial deviation - active motion, 0 to 20 degrees
		      passive motion, 0 to 22 degrees
palmar flexion -  active motion, 0 to 60 degrees
		      passive motion, zero to 65 degrees
dorsiflexion -      active motion, zero to 60 degrees
		      passive motion, zero to 65 degrees  

normal:

ulnar deviation -   zero degrees to 45 degrees
radial deviation -  zero degrees to 20 degrees
palmar flexion -    zero to 80 degrees  
dorsiflexion -       zero to 75 degrees

See 38 C.F.R. § 4.71a, Plate I (2006).

Under Diagnostic Code 5215, a compensable rating is warranted 
if dorsiflexion is less than 15 degrees or palmar flexion is 
in line with the forearm (or approximately zero degrees).  
Thus, limitation of wrist motion does not meet the criteria 
for a compensable evaluation, and rating the disability under 
Diagnostic Code 5215 would not avail the veteran.  

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the veteran and his representative have suggested none.  

In summary, the Board has determined that Diagnostic Codes 
8516-7802 should be used in rating the veteran's service-
connected disability.   

Schedular criteria

(i.)  Diagnostic Code 8516

Under Diagnostic Code 8516 [paralysis of the ulnar nerve], if 
ulnar nerve paralysis is incomplete, a 10 percent disability 
rating is assigned for mild incomplete paralysis of the major 
or minor extremity.  If there is moderate incomplete 
paralysis, a 20 percent evaluation is assigned for the minor 
extremity.  If the paralysis is severe, a 30 percent 
evaluation is assigned for the minor extremity.  When the 
evidence establishes complete paralysis characterized as the 
"griffin claw" deformity, due to flexor contraction of the 
ring and little fingers, very marked atrophy in the dorsal 
interspace and the thenar and hypothenar eminences; the loss 
of extension of the ring and little fingers, the inability to 
spread the fingers (or reverse), the inability to adduct the 
thumb; flexion of the wrist weakened, a 50 percent evaluation 
is assigned for the minor extremity.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2006).

The Board observes that the terms "mild," "moderate" and 
"severe" are not defined in the Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  
38 C.F.R. § 4.6 (2006).  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 
4.6 (2006).

(ii.)  Diagnostic Code 7802

During the pendency of this appeal, the applicable rating 
criteria for skin disorders, found at 38 C.F.R. § 4.118, were 
amended effective August 30, 2002.  See 67 Fed. Reg. 49490-99 
(July 31, 2002).  Where a law or regulation changes after the 
claim has been filed, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted VA to do otherwise and VA did so.  See 
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's scar under both the former and the current 
schedular criteria, keeping in mind that the revised criteria 
may not be applied to any time period before the effective 
date of the change.  
See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 
(2005); VAOPGCPREC 3-2000 (April 10, 2000); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 
Vet. App. 111, 117 (1997).

The RO considered the veteran's claim under the old and new 
regulatory criteria in the November 2004 SOC. Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Under both current and former versions of Diagnostic Codes 
7800 through 7805, scars are rated according to the location, 
type, characteristics, or, if none of the specific criteria 
apply, according to limitation of function of the affected 
part.

Under the former version of Diagnostic Code 7802, a 10 
percent evaluation is warranted where an area or areas 
approximating one square foot are involved.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7802 (2002).  

The current criteria provides under Diagnostic Code 7802, for 
scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion, 
a 10 percent rating is designated where the affected area or 
areas is of 144 square inches (929 sq. cm.) or greater. [A 
superficial scar is one not associated with underlying soft 
tissue damage.]  See 38 C.F.R. § 4.118, Diagnostic Code 7802 
(2006).  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2006).

Analysis

The veteran is seeking entitlement to an increased disability 
rating for the veteran's service-connected shell fragment 
wound residuals.  Essentially, he contends that the 
symptomatology associated with his service-connected 
condition is more severe than as contemplated by the 
currently assigned 10 percent disability rating.  

Schedular rating

(i.)  Diagnostic Code 8516

Under Diagnostic Code 8516, the criteria relative to the 
minor extremity apply, because the injury is to the veteran's 
non-dominant left hand.  See 38 C.F.R. § 4.69 (2006) [a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one 
extremity is to be considered major].  

The veteran's service-connected disability is manifested by 
slight loss of range of motion.  The loss of range of motion 
has been described in some detail above.  The veteran also 
complains of residuals numbness, which he sates does not 
interfere with his daily activities.  See the report of the 
January 2006 VA examination. Such symptoms are consistent 
with the assignment of a 10 percent rating due to mild 
incomplete paralysis of the ulnar nerve under Diagnostic Code 
8516.

In order to qualify for the next higher 20 percent disability 
rating there must be a showing of a moderate disability of 
the ulnar nerve.  This is not shown in the evidence of 
record.  There has been no medical treatment for the injury.  
The injury is consistently described as stable.  Moreover, as 
described above, the disability has resulted in a small loss 
of range of motion, but below what would be a compensable 
level.  Based upon a review of the clinical manifestations, 
the evidence of record does not indicate a moderate 
disability.  

Moreover, a severe paralysis in manifestly not shown.  
Further, there is no suggestion anywhere in the medical 
records that the veteran has ever manifested a "griffin 
claw" deformity.  Therefore the criteria for the assignment 
of a 30 or 50 percent disability rating are also not met.  

(ii.)  Diagnostic Code 7802

Essentially, under either the current or the revised 
criteria, a 10 percent disability rating is granted for scars 
with areas approximating one square foot, that is to say 929 
square centimeters .  That criteria is manifestly not met as 
largest measurement of the veteran's scar is 6 sq. cm. at the 
June 2003 examination.  Measurement at the January 2006 
examination was an area of 3.5 sq. centimeters (7cm. x .5 
cm.).  

As noted above, where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2006).  Such as the case here.  
Accordingly, the criteria for the assignment of an increased 
disability rating is not met based upon scar symptomatology.  

The Board again notes that the scar is not tender or painful, 
nor does it limit function or present any other 
characteristic for which a compensable rating may be 
assigned.  

In conclusion, 10 a percent disability rating is warranted 
under Diagnostic Code 8516 and a noncompensable rating is 
warranted under Diagnostic Code 7802.  Therefore, the 
currently assigned 10 percent disability rating will be 
continued.  



DeLuca consideration

The Board has considered the applicability of 38 C.F.R. §§ 
4.40 and 4.45.  However, the Court has held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, such as with Diagnostic Codes 8516, and 7802 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  
See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996). 

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2006); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

As has been discussed above, the scar is essentially 
asymptomatic and is noncompensably disabling.  Thus, 
separately rating the scar would be useless. 

Extraschedular considerations

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2006).  

After a review of the record, the Board has determined that 
this matter has not been raised by the veteran or addressed 
by the RO.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), 
the Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  The Board has 
therefore determined that it does not have jurisdiction over 
the matter of an extraschedular rating for the veteran's 
service-connected shell fragment wound residuals.

Conclusion
 
The Board has carefully considered the veteran's contentions 
and the residuals of the shell fragment wound to the 
veteran's left arm.  For reasons stated above, the Board has 
concluded  that the 10 percent disability rating which was 
previously assigned will be continued.  
 

ORDER

Entitlement to an increased disability rating for service-
connected shell fragment wound residuals is denied.  


REMAND
2.  Entitlement to service connection for multiple tumors, 
including claimed as secondary to herbicide exposure.  

The veteran is seeking entitlement to service connection for 
multiple tumors.  Essentially, he contends that these 
conditions are due to presumed exposure to herbicides during 
service in Vietnam.  

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in- service disease or injury 
and the current disability.   See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002) the Court held that where there is 
evidence of record satisfying the first two requirements for 
service connection (current disability and in-service disease 
or injury), but there was not of record competent medical 
evidence addressing the third requirement (a nexus between 
the current disability and active service), VA errs in 
failing to obtain such a medical nexus opinion.

The medical records currently associated with the file 
indicate that the veteran has been diagnosed with an apparent 
parasagittal meningioma (as noted in September 2004 treatment 
records and the June 2003 VA examination) and bilateral 
lipomas of the back (noted in September 2002 treatment 
records).  The veteran's Vietnam service meets the criteria 
for presumed in-service Agent Orange exposure.  
See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006). 

None of the medical records currently associated with the 
file include medical nexus evidence concerning the veteran's 
tumors. Therefore, the Board finds that a VA medical opinion 
is necessary prior to reaching a decision in the veteran's 
case. See Charles, supra.    

Accordingly, this issue is  REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for the veteran's 
VA claims folder to be reviewed by an 
appropriately qualified physician.  The 
reviewer should provide an opinion as to 
whether any tumor is as likely as not 
related to the veteran's military service, 
to include presumed herbicide exposure in 
Vietnam.  If physical examination and or 
diagnostic testing is deemed to be 
necessary by the examiner, such should be 
accomplished.  A report should be prepared 
and associated with the veteran's VA 
claims folder.

2. Following completion of the foregoing 
development, and after undertaking any 
additional development which it deems to 
be necessary, VBA should readjudicate the 
veteran's claim.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be furnished 
with copies of a supplemental statement of 
the case and given an opportunity to 
respond.   Thereafter, the case should be 
returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


